Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14, 16-24, 26, 27 are pending in the instant application.
Allowable Subject Matter
Claims 1-14, 16-24, 26, 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 18 the prior art fails to teach or suggest: receive a radio resource control (RRC) connection request from a terminal;
send a control plane message comprising the RRC connection request to the centralized unit through a control plane connection between the distributed unit and the centralized unit, wherein the control plane message comprising the RRC connection request further comprises:
a first terminal identifier of the terminal,
an identifier of a cell accessed by the terminal, and
a second terminal identifier of the terminal,
wherein the first terminal identifier identifies the terminal on an air interface, and the second terminal identifier is an identifier allocated by the distributed unit for the terminal on the control plane connection;
receive through the control plane connection from the centralized unit, a control plane message comprising an RRC connection establishment message, wherein the control plane message comprising the RRC connection establishment message further comprises a third terminal identifier of the terminal, wherein the third terminal identifier is an identifier allocated by the centralized unit for the terminal on the control plane connection; and
send the RRC connection establishment message to the terminal., in combination with the remaining limitations of the claim.

Regarding independent Claim 7, the prior art fails to teach or suggest: sending, by the distributed unit, a control plane message comprising the RRC connection request to a centralized unit through a control plane connection between the distributed unit and the centralized unit, wherein the control plane message comprising the RRC connection request further comprises:
a first terminal identifier of the terminal,
an identifier of a cell accessed by the terminal, and
a second terminal identifier of the terminal,
wherein the first terminal identifier identifies the terminal on an air interface, and the second terminal identifier is an identifier allocated by the distributed unit for the terminal on the control plane connection;
receiving, by the distributed unit through the control plane connection, a control plane message that is sent by the centralized unit and that comprises an RRC connection establishment message, wherein the control plane message comprising the RRC connection establishment message further comprises a third terminal identifier of the terminal, wherein the third terminal identifier is an identifier allocated by the centralized unit for the terminal on the control plane connection; and
sending, by the distributed unit, the RRC connection establishment message to the terminal, in combination with the remaining limitations of the claim.

 14, the prior art fails to teach or suggest: receiving, by a centralized unit through a control plane connection between the centralized unit and a distributed unit, a control plane message that comprising a radio resource control (RRC) connection request from the distributed unit, wherein the control plane message comprising the RRC connection request further comprises:
a first terminal identifier of a terminal,
an identifier of a cell accessed by the terminal, and
a second terminal identifier of the terminal,
wherein the first terminal identifier identifies the terminal on an air interface, and the second terminal identifier is an identifier allocated by the distributed unit for the terminal on the control plane connection;
sending, by the centralized unit, a control plane message comprising an RRC connection establishment message to the distributed unit through the control plane connection, wherein the control plane message comprising the RRC connection establishment message further comprises a third terminal identifier of the terminal, wherein the third terminal identifier is an identifier allocated by the centralized unit for the terminal on the control plane connection; and
receiving, by the centralized unit, an RRC connection establishment complete message from the distributed unit., in combination with the remaining limitations of the claim.

Regarding independent Claim 24, the prior art fails to teach or suggest: receive through a control plane connection between the apparatus and a distributed unit, a control plane message comprising a radio resource control (RRC) connection request from the distributed unit, wherein the control plane message comprising the RRC connection request further comprises:
a first terminal identifier of a terminal,
an identifier of a cell accessed by the terminal, and
a second terminal identifier of the terminal,
wherein the first terminal identifier identifies the terminal on an air interface, and the second terminal identifier is an identifier allocated by the distributed unit for the terminal on the control plane connection;
send a control plane message comprising an RRC connection establishment message to the distributed unit through the control plane connection, wherein the control plane message comprising the RRC connection establishment message further comprises a third terminal identifier of the terminal, wherein the third terminal identifier is an identifier allocated by the apparatus for the terminal on the control plane connection; and
receive an RRC connection establishment complete message from the distributed unit., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




/Siren Wei/
Patent Examiner
Art Unit 2467